                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 JOHNNY JOE ADAM USÉ                                                          CIVIL ACTION

 VERSUS                                                                           NO. 18-2442
                                                                              c/w NO. 18-3040

 JERRY J. LARPENTER, ET AL.                                                 SECTION: “F”(3)



                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that plaintiff’s claims against Mike Thomas, Wesley Johnson, and

Sergeants Matthews, Henry, and Kibadaux are DISMISSED WITH PREJUDICE for failure to

prosecute.

       New Orleans, Louisiana, this _____            April
                                    12th day of _______________, 2019.




                                            __________________________________________
                                                    MARTIN L.C. FELDMAN
                                                UNITED STATES DISTRICT JUDGE
